Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10−KSB (Mark One) [ X ] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: September 30, 2007 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-50560 UPSNAP, INC. (Exact Name of Small Business Issuer as Specified in Its Charter) NEVADA (State or Other Jurisdiction of Incorporation or Organization) 20-0118697 (I.R.S. Employer Identification No.) 134 Jackson Street, Suite 203, P.O. Box 2399, Davidson, North Carolina20836 (Address of Principal Executive Offices) (704) 895-4121 (Issuer’s Telephone Number, Including Area Code) Securities registered under section 12(b) of the Exchange Act:none Securities registered under section 12(g) of the Exchange Act: common stock, par value $0.001 Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. |_| Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d)of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesXNo Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesNo X State issuer's revenues for its most recent fiscal year: $950,020 As of December 31, 2007, the Issuer had 22,720,324 shares of common stock outstanding. The approximate aggregate market value of the shares of common stock held by non-affiliates of Issuer, based on the closing price of our common stock on December 31, 2007 of $0.17 per share of common stock, was approximately $2,179,829.(1) (1) For purposes of this Report, shares held by non-affiliates were determined by aggregating the number of shares held by officers and directors of the Issuer, and by others who, to Issuer's knowledge, own 5% or more of Issuer's common stock,and subtracting those shares from the total number of shares outstanding. The price quotations supplied by the OTC Bulletin Board represent prices between dealers and do not include retail mark-up, markdown or commission and do not represent actual transactions. DOCUMENTS INCORPORATED BY REFERENCE: none 1 Table of Contents TABLE OF CONTENTS 2 PART I 3 ITEM 1. DESCRIPTION OF BUSINESS. 3 ITEM 2. DESCRIPTION OF PROPERTY. 11 ITEM 3. LEGAL PROCEEDINGS. 11 ITEM 4. SUBMISSION OF MATTERS TO VOTE OF SECURITY HOLDERS. 11 PART II 11 ITEM 5. MARKET FOR COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND SMALL BUSINESS ISSUER PURCHASES OF EQUITY SECURITIES 11 ITEM 6. MANAGEMENT’S DISCUSSION AND ANALYSIS 13 ITEM 7. FINANCIAL STATEMENTS. 28 ITEM 8. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS 28 ITEM 8A. CONTROLS AND PROCEDURES 28 ITEM 8B. OTHER INFORMATION 28 PART III 28 ITEM 9. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS; COMPLIANCE WITH SECTION 16(a) OF THE EXCHANGE ACT 29 ITEM 10. EXECUTIVE COMPENSATION. 31 ITEM 11. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCK MATTERS 33 ITEM 12. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS,AND DIRECTOR INDEPENDENCE. 34 ITEM 13. EXHIBITS 35 ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES 37 2 Table of Contents PART I Except as otherwise indicated by the context, references in this annual report to “UpSNAP,”“we,”“us,”or “our,”are references to the combined business of UpSNAP, Inc. and its wholly-owned subsidiary, UpSNAP USA, Inc. or UpSNAP USA.References to “Securities Act”are references to the Securities Act of 1933, as amended and references to “Exchange Act”are references to the Securities Exchange Act of 1934, as amended. ITEM 1.DESCRIPTION OF BUSINESS. History and Background UpSNAP USA Inc. was founded in April 2004 as a mobile search engine using text messaging and pay-per-call advertising. The mobile search engine helps consumers find merchants, content and local services from their mobile handset. During 2004, the company developed its intellectual property platform, and was occupied almost solely with research and development. On November 15, 2005, UpSNAP USA completed a reverse acquisition transaction with Manu Forti Group, Inc., or “Manu Forti” a Nevada corporation that had been formed on July 25, 2003. In connection with the reverse acquisition transaction, UpSNAP USA, Inc. became a wholly-owned subsidiary and the name was changed from Manu Forti Group Inc. to UpSNAP, Inc. Manu Forti issued 11,730,000 shares of its common stock, constituting 55.5% of its then outstanding shares ofcommon stock, to the stockholders of UpSNAP USA in exchange for all of the issued and outstanding capital stock of UpSNAP USA. UpSNAP USA thereby became a wholly-owned subsidiary and the former stockholders of UpSNAP USA became our controlling stockholders. The shares were issued to the stockholders of UpSNAP USA in reliance upon an exemption from registration requirements of the Securities Act afforded by Section 4(2) of the Securities Act for offers and sales of securities that do not involve a public offering. For accounting purposes, the share exchange transaction was treated as a reverse acquisitionwith UpSNAP USA as the acquirer and UpSNAP, Inc. as the acquired party. When we refer in this annual report to business and financial information for periods prior to the consummation of the reverse acquisition, we are referring to the business and financial information of UpSNAP USA. On January 6, 2006, we acquired the assets of XSVoice Inc., a provider of streaming media for mobile phones. The acquisition gave us a rich portfolio of audio content, including premier entertainment and news outlets including more than 100 music and entertainment channels. XSVoice has provided nearly 2 million mobile consumers with access to a variety of audio content. Our operations consist solely of the operations of UpSNAP USA, which is now our wholly owned subsidiary, as well as that of the business acquired from XSVoice. On August 9, 2007, we entered into an Agreement and Plan of Merger with Mobile Corporation, Inc., a California corporation or MGI, and UpSNAP Acquisition Corp., a Californian corporation and a newly-formedwholly-owned subsidiary of the Company, or Merger Sub. On January14, 2008we amended the Merger Agreement to extend the termination date to on February 29, 2008. The Merger Sub will be merged with and into MGI, with MGI continuing as the surviving corporation and a wholly-owned subsidiary of the Company. MGI is a private corporation engaged in providing content to the mobile phone industry.MGI delivers rich media digital mobile services. The MGI revenue model consists of license fees and revenue share from media partners as well as generating original content. For additional information about the MGI merger, see “Mergers
